Order reversed on the law, without costs, and the motion denied, without costs. The court was without power to grant a special preference to the plaintiff under subdivision 21 of section 138 of the Civil Practice Act. Preferences provided for by that section are granted only over the issues noticed for the same term. (Yorkshire Ins. Co., Ltd., v. Raw Fur & Skin Trading Co., 233 App. Div. 486; Weinberg v. National Transportation Co., Inc., 239 id. 905.) Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ., concur.